                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

JOHNATHAN PINNEY                                                            PLAINTIFF
ADC #173141

vs.                             NO. 4:19CV00509 SWW

JOHNATHAN JAMES, Offender, et al.                                       DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 3rd day of October, 2019.

                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
